Citation Nr: 0204421	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-09 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether a January 1948 decision that denied service 
connection for valvular heart disease with mitral 
insufficiency was clearly and unmistakably erroneous.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for valvular heart 
disease with mitral insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1947 to 
August 1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There was a tenable basis in the record for the RO to 
deny service connection for valvular heart disease with 
mitral insufficiency in January 1948.

2.  By a July 1949 rating decision, a previous denial of 
service connection for valvular heart disease with mitral 
insufficiency was confirmed by the RO.  The veteran did not 
appeal.

3.  The evidence received since the July 1949 denial does not 
bear directly or substantially on the issue at hand, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the underlying claim of service 
connection.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for valvular heart 
disease with mitral insufficiency, based on clear and 
unmistakable error (CUE) in a January 1948 rating decision, 
is not warranted.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105 (2001).

2.  The RO's July 1949 denial of service connection for 
valvular heart disease with mitral insufficiency is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

3.  New and material evidence has not been received to reopen 
the claim of service connection for valvular heart disease 
with mitral insufficiency.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural and Factual Background

The record shows that, by a January 1948 rating decision, the 
RO denied the veteran's initial claim of service connection 
for a heart disability.  Specifically, service connection was 
denied for valvular heart disease with mitral insufficiency.  
The veteran was advised of the RO's decision by a January l948 
letter.  He did not appeal.  Because the veteran did not 
appeal, that decision is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.302, 20.1103.  

The record further reveals that in July 1949, the RO confirmed 
the earlier denial.  The veteran did not appeal this decision.  
As such, that decision is also final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The service medical records (SMRs) include a January 1947 
enlistment examination that shows that the veteran had a 
"[f]unctional systolic apical murmur nd."  In June 1947, 
the veteran was admitted to Madigan General Hospital with a 
diagnosis of valvular (rheumatic) heart disease, mitral 
stenosis, and mitral insufficiency.  He underwent a thorough 
battery of medical examinations to evaluate this diagnosis.  
Throughout the examination process the veteran had no 
complaints referable to any body system, including the 
cardiovascular system.  A July 1947 Certificate of Disability 
for Discharge shows that the veteran was found to be unfit 
for military service due to the following:  "Valvular heart 
disease, mitral stenosis and mitral insufficiency; rheumatic 
heart disease.  No symptoms.  Lesion found on routine 
physical examination . . . Incapacitated for further military 
service due to danger of recurrence of rheumatic fever and 
because of necessity for special environment, light duty."  
That certificate also specifically indicates that the 
veteran's heart disability was found to have existed prior to 
service, and was not aggravated by service.  It was 
determined that it was not incurred in the line of duty.  

The post-service medical records show that in December 1947, 
the veteran underwent a VA examination.  The examiner 
reviewed and recited the information in the veteran's SMRs.  
The veteran stated that he felt fine.  The diagnosis was 
valvular heart disease with mitral insufficiency.  

The January 1948 RO rating decision that denied service 
connection for valvular heart disease with mitral 
insufficiency explained that there was no evidence of disease 
during service which could have caused or aggravated a heart 
condition.  It was determined that, based on sound medical 
principles, the claim of service connection should be denied.  

RO rating decisions dated in March 1948, March 1949, and July 
1949 note that additional SMRs were reviewed, but that no 
change in the previous denial was warranted.

In March 1951 the veteran submitted a hand-written note 
reiterating his contentions that his heart disability was 
incurred in or aggravated by service.  In response, the RO 
sent a letter to the veteran, dated in April 1951, clarifying 
the basis for denial of service connection.

The claims file further includes various private medical 
records from November 1975 to May 2001, which include 
examination and treatment records relevant to his heart 
disability.  In addition, the Board has reviewed the 
additional written statements submitted by the veteran, in 
which he maintains that a heart disability was incurred in or 
aggravated by service. 


CUE in the January 1948 Decision

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 C.F.R. § 3.105.  To establish a valid CUE claim, a 
claimant must show either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).   The claimant must assert more than a 
mere disagreement with how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the claimant is only asserting disagreement with how 
the RO evaluated the facts before it, if the claimant has 
only alleged a failure on the part of VA to fulfill its duty 
to assist, or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the veteran's claim of CUE 
in the January 1948 rating decision is denied.  In coming to 
this conclusion, the Board first recounts that upon physical 
examination at the time the veteran entered service, he was 
noted to have a functional systolic apical murmur, but was 
otherwise found to be fit for active duty.  Several months 
later, although the veteran had no health complaints, a 
routine examination revealed that the veteran suffered from 
valvular heart disease with mitral stenosis and mitral 
insufficiency.  The basis for the veteran's discharge was 
that he was incapacitated for further military service due to 
a danger of recurrence of rheumatic fever, which the 
examiners had concluded existed prior service.  The 
Certificate of Disability for Discharge also includes medical 
opinion that his heart disease was not aggravated by service 
or incurred in the line of duty.  

At this point it is noted that pursuant to 38 U.S.C.A. 
§ 701(a) (1946) and 38 C.F.R. § 2.1063 (1947) - which served 
as the statutory and regulatory scheme extant at the time of 
the January 1948 RO denial - an injury or disease noted prior 
to service, or subsequently shown by clear and unmistakable 
evidence to have preexisted service, will be conceded to have 
been aggravated where such disability underwent an increase 
in severity during service not due to the natural progression 
of the disease.  As evidence clearly existed which included 
medical opinion of the nature of the disability that pre-
existed the veteran's military service, which opinion 
evidence appears to have been supported by the findings at 
entrance and the fact that the veteran was asymptomatic 
throughout his period of military service, the Board finds 
that a basis for concluding that the RO committed CUE in 1948 
does not exist.

Considering the circumstances of this case, the RO had a 
tenable basis for the January 1948 decision to deny service 
connection for a heart disability.  As noted above, the 
evidence shows that there was no manifestation of ill health 
during service or at the time of his separation, at least 
with respect to the heart.  Indeed, the medical records 
indicate that his unfitness for duty arose only because of 
the possibility that adverse health effects could be 
manifested later, due to the stress of duty or otherwise.  In 
short, there is evidence to support the conclusion the 
disability clearly existed before service and that his 
release from active duty was precautionary in nature and not 
due to a worsening of any preexisting heart disability.  
Consequently, it may not be said that any error by the RO was 
clear and unmistakable.  In other words, given the law as it 
existed, a grant of service connection was not compelled by 
the facts of this case.  Fugo v. Brown, 6 Vet.App. 40, 43 
(1993).

New and Material Evidence

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  The 
Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity." Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001). 

The evidence of record at the time of the most recent final 
denial, as well as the evidence submitted since then, has 
already been summarized above.  The new evidence, which was 
received since the most recent final decision dated in July 
1949, is comprised primarily of private medical records from 
November 1975 to May 2001.  These records show that the 
veteran underwent surgical repair of an atrioseptal defect in 
1977, and that he currently suffers from chronic atrial 
fibrillation.  However, these records do not indicate whether 
the 1977 surgery or his diagnosed atrial fibrillation are 
related to the valvular heart disease with mitral 
insufficiency diagnosed in service.  Moreover, assuming 
arguendo that there is a relationship between the heart 
disability identified in service and his present diagnosis, 
the new medical evidence does not address whether such heart 
disability was incurred in or aggravated in service.  On the 
underlying question of service connection, the newly received 
evidence tends to prove nothing more than was previously 
shown, namely that the veteran has a heart disability.

Therefore, the Board finds that, although the newly received 
evidence is new in the sense that it was not previously of 
record, it is not material because it does not bear directly 
and substantially on the issue at hand; that is, it does not 
tend to show whether his current heart disability was 
incurred in or aggravated in service.  Moreover, the new 
evidence, when considered by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for valvular heart disease 
with mitral insufficiency.  In addition, although the veteran 
has submitted new written statements stating that his current 
heart disability is related to service, there is nothing in 
the record to show that the veteran has the specialized 
training or expertise necessary to proffer competent 
conclusions on matters pertaining to medical causation, or 
for that matter that such contentions are new.  As the 
additional evidence is not new and material, the Board 
therefore concludes that the claim should not be reopened.  
38 C.F.R. § 3.156(a).  

Veterans Claims Assistance Act of 2000

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the rating decision and statement of the case 
have informed the appellant and his representative of the 
information and evidence necessary to substantiate the claim, 
and have therefore satisfied the notification requirements.  
The Board finds that the record as it stands is adequate to 
allow for review of the claims made by the veteran currently 
before the Board, and that no further action is necessary to 
meet the requirements of the VCAA.  Consequently, further 
development to fulfill the duty to notify or duty to assist 
is not necessary.  It may therefore be said that, under the 
circumstances of this case, further action to address the 
VCAA would serve no useful purpose, at least as to the issues 
addressed above.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

The claim of CUE in a January 1948 rating decision is denied.

The application to reopen a claim of entitlement to service 
connection for valvular heart disease with mitral 
insufficiency is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

